Admission to Practice Law
ORDER
San Juan, Puerto Rico, September 23, 1965
After examining the application for admission to the bar examination filed by the applicant who states that he obtained his law degree in the University of Havana on June 6, 1940, as well as the documents which appear in the record, the aforesaid application is approved and the applicant is admitted to the next bar examination. Notice thereof to be given to the Examining Board.
It was so agreed by the Court as witnesses the signature of the Chief Justice. Mr. Justice Pérez Pimentel, Mr. Justice Blanco Lugo, and Mr. Justice Dávila do not agree, the first two stating that they shall set forth their position in writing.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera General Secretary